Case 1:19-md-02915-AJT-JFA Document 527 Filed 06/02/20 Page 1 of 2 PagelD# 6556

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

ALEXANDRIA DIVISION
IN RE: CAPITAL ONE CONSUMER )
DATA SECURITY BREACH LITIGATION ) MDL No. 1:19md2915 (AJT/JFA)
)

 

This Document Relates to CONSUMER Cases

 

ORDER
For the reasons stated in Capital One’s Motion to Stay Compliance with a Discovery Ruling
and for a Protective Order Pending Outcome of Rule 72 Objection, the Court hereby ORDERS as
follows:
Compliance with the Court’s Order on Plaintiffs’ Motion to Compel Production of

Mandiant Report and Related Materials [Dkt. 490] is hereby stayed until Capital One’s Rule 72

Objection is resolved. An syped (TED +wershaals fen Pilawnee 3° :
PEspse To THY OB yecTIUW wstLe RE DISCUSzy OT THU
STANG COntengnce Tone, 2020, S$ THY CAA TH CAA

Bt Resoued Prowstly
Dated: June@-_, 2020 1 i

Alexandria, Virginia John F. Anderson
United States Magistrate fudge

 
Case 1:19-md-02915-AJT-JFA Document 527 Filed 06/02/20 Page 2 of 2 PagelD# 6557

   
  
 
 

‘ tee ‘
VRE Pee,
. Per eg wi

      

‘Ss
ay lFl
oP uf
- 4 -ee, = eat
Pe eee, & at BAINES we eon
. ORM rg hes Tee Gf ab oe
pe ' e De
SPY 5 co
et

9 a
9 3 ‘
